Exhibit 10.1

SERIES B PREFERRED STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES B PREFERRED STOCK PURCHASE AGREEMENT is made as of the 23rd day of
July, 2008 by and among Nanotope, Inc., a Delaware corporation (the “Company”),
Arrowhead Research Corporation, a Delaware corporation, and the investors listed
on Exhibit A attached to this Agreement (each an “Initial Purchaser”) and the
investors listed on Exhibit A attached to this Agreement (each a “Subsequent
Purchasers” and together with the Initial Purchasers, the “Purchasers”).

The parties hereby agree as follows:

1. Purchase and Sale of Preferred Stock.

1.1 Sale and Issuance of Series B Preferred Stock.

(a) The Company shall adopt and file with the Secretary of State of the State of
Delaware on or before the Initial Closing (as defined below) the Third Amended
and Restated Certificate of Incorporation in the form of Exhibit B attached to
this Agreement (the “Restated Certificate”).

(b) Subject to the terms and conditions of this Agreement, the Initial Purchaser
agrees to purchase at the each of the Initial Closing and Subsequent Closing (as
defined below) and the Company agrees to sell and issue to the Initial Purchaser
at the Initial Closing and Subsequent Closing that number of shares of Series B
Preferred Stock, $0.001 par value per share (the “Series B Preferred Stock”),
set forth opposite such Purchaser’s name on Exhibit A, at a purchase price of
$1.11 per share. The shares of Series B Preferred Stock issued to the Purchasers
pursuant to this Agreement (including any shares issued at the Initial Closing
and the Subsequent Closing) shall be referred to in this Agreement as the
“Shares.”

1.2 Closing; Delivery.

(a) The initial purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures, at 10:00 a.m., on July 23, 2008, or at
such other time and place as the Company and the Initial Purchaser mutually
agree upon, orally or in writing (which time and place are designated as the
“Initial Closing”). The term “Closing” shall apply to the Initial Closing and
the Subsequent Closing unless otherwise specified.

(b) At each Closing, the Company shall deliver to each Purchaser a certificate
representing the Shares being purchased by such Purchaser at such Closing
against payment of the purchase price therefor by check payable to the Company
or by wire transfer to a bank account designated by the Company, or by any
combination of such methods.

1.3 Subsequent Closing; Sale of Additional Shares of Preferred Stock. After the
Initial Closing, the Company shall sell to the Initial Purchaser identified on
Exhibit A and such Initial Purchaser shall buy, on the same terms and conditions
as those contained in this Agreement, 900,901 additional shares (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or similar recapitalization affecting such shares) of Series B
Preferred Stock, and the Company may sell to Koninklijke DSM N.V. (or an
affiliate thereof) (“DSM”) or one or more other purchasers (together with DSM,
the “Additional Purchasers”) satisfactory to the



--------------------------------------------------------------------------------

Company and the Initial Purchaser and the Additional Purchasers may buy, on the
same terms and conditions as those contained in this Agreement, up to 1,318,391
additional shares (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or similar recapitalization affecting such
shares) of Series B Preferred Stock (the “Additional Shares”), provided that
(i) such subsequent sale shall be consummated (which time and place are
designated the “Subsequent Closing”) within 56 days following the Initial
Closing and (ii) each Additional Purchaser shall become a party to the
Transaction Agreements (as defined below) by executing and delivering a
counterpart signature page to each of the Transaction Agreements. Exhibit A to
this Agreement shall be updated to reflect the number of Additional Shares
purchased at each such Closing and the parties purchasing such Additional
Shares, as appropriate.

1.4 Use of Proceeds. In accordance with the directions of the Company’s Board of
Directors, as it shall be constituted in accordance with the Voting Agreement,
the Company will use the proceeds from the sale of the Shares for the retention
of a Chief Executive Officer and for research and working capital purposes.

1.5 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

“Investors’ Rights Agreement” means the Second Amended and Restated Investors’
Rights Agreement among the Company and the Purchasers and certain other
stockholders of the Company dated as of the date of the Initial Closing, in the
form of Exhibit D attached to this Agreement.

 

2



--------------------------------------------------------------------------------

“Key Employee” means any employee who either alone or in concert with others
develops, invents, programs or designs any Company Intellectual Property (as
defined in Section 2.8).

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge of the following officers: Christopher Anzalone and Dr. Samuel
Stupp.

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operations of the Company.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Purchaser” means each of the Purchasers who is initially a party to this
Agreement and any Additional Purchaser who becomes a party to this Agreement at
a subsequent Closing under Section 1.3.

“Right of First Refusal and Co-Sale Agreement” means Second Amended and Restated
Right of First Refusal and Co-Sale Agreement among the Company, the Purchasers,
and certain other stockholders of the Company, dated as of the date of the
Initial Closing, in the form of Exhibit E attached to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Series B Preferred Stock issued at the Initial
Closing and any Additional Shares issued at a subsequent Closing under
Section 1.3.

“Transaction Agreements” means this Agreement, the Investors’ Rights Agreement,
the Right of First Refusal and Co-Sale Agreement and the Voting Agreement.

“Voting Agreement” means the Second Amended and Restated Voting Rights Agreement
among the Company, the Purchasers and certain other stockholders of the Company,
dated as of the date of the Initial Closing, in the form of Exhibit F attached
to this Agreement.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit C to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the Initial
Closing, except as otherwise indicated. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Section 2, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Section 2 only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections. For purposes of these representations and warranties
(other than those in Sections 2.2, 2.3, 2.4, 2.5 and 2.6), the term “the
Company” shall include any subsidiaries of the Company, unless otherwise noted
herein.

 

3



--------------------------------------------------------------------------------

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

2.2 Capitalization. The authorized capital of the Company consists, immediately
prior to the Initial Closing, of:

(a) 13,800,000 shares of common stock, $0.001 par value per share (the “Common
Stock”), 4,323,655 shares of which are issued and outstanding immediately prior
to the Initial Closing. All of the outstanding shares of Common Stock have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws. The Company holds no
treasury stock and no shares of Series A Preferred Stock or Series B Preferred
Stock in its treasury.

(b) 7,500,000 shares of Preferred Stock, of which 4,000,000 shares have been
designated Series A Preferred Stock, 3,726,242 of which are issued and
outstanding immediately prior to the Initial Closing and 3,500,000 shares have
been designated Series B Preferred Stock, none of which are issued and
outstanding immediately prior to the Initial Closing. The rights, privileges and
preferences of the Preferred Stock are as stated in the Restated Certificate and
as provided by the general corporation law of the jurisdiction of the Company’s
incorporation.

(c) The Company has allocated 1,904,001 shares of Common Stock, subject to
approval by the Board of Directors and the Shareholders of the Corporation, for
issuance to officers, directors, employees and consultants of the Company
pursuant to its stock plan then in effect (the “Stock Plan”). Of such reserved
shares of Common Stock, no shares have been issued pursuant to restricted stock
purchase agreements, no options to purchase shares have been granted and are
currently outstanding, and 1,904,001 shares of Common Stock remain available for
issuance to officers, directors, employees and consultants pursuant to the Stock
Plan. The Company has furnished to the Purchasers complete and accurate copies
of the Stock Plan and forms of agreements used thereunder.

(d) Section 2.2(d) of the Disclosure Schedule sets forth the capitalization of
the Company immediately following the Initial Closing including the number of
shares of the following: (i) issued and outstanding Common Stock, including,
with respect to restricted Common Stock, vesting schedule and repurchase price;
(ii) issued stock options, including vesting schedule and exercise price;
(iii) stock options not yet issued but reserved for issuance; (iv) each series
of Preferred Stock; and (v) warrants or stock purchase rights. Except for
(A) the conversion privileges of the Shares to be issued under this Agreement,
and (B) the securities and rights described in Section 2.2(c) of this Agreement
and Section 2.2(d) of the Disclosure Schedule, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company any shares of Common Stock, Series A Preferred Stock,
Series B Preferred Stock, or any securities convertible into or exchangeable for
shares of Common Stock, Series A Preferred Stock or Series B Preferred Stock.
All outstanding shares of the Company’s Common Stock and all shares of the
Company’s Common Stock underlying

 

4



--------------------------------------------------------------------------------

outstanding options are subject to (i) a right of first refusal in favor of the
Company upon any proposed transfer (other than transfers for estate planning
purposes); and (ii) a lock-up or market standoff agreement of not less than 180
days following the Company’s initial public offering pursuant to a registration
statement filed with the Securities and Exchange Commission under the Securities
Act.

(e) None of the Company’s stock purchase agreements or stock option documents
contains a provision for acceleration of vesting (or lapse of a repurchase
right) or other changes in the vesting provisions or other terms of such
agreement or understanding upon the occurrence of any event or combination of
events. The Company has never adjusted or amended the exercise price of any
stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Restated Certificate, the Company has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock.

2.3 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

2.4 Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Shares has been taken or will be taken prior to the Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Investors’ Rights Agreement may be limited by applicable federal or state
securities laws.

2.5 Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser. Assuming the accuracy of the representations of
the Purchasers in Section 3 of this Agreement and subject to the filings
described in Section 2.6(ii) below, the Shares will be issued in compliance with
all applicable federal and state securities laws. The Common Stock issuable upon
conversion of the Shares has been duly reserved for issuance, and upon issuance
in accordance with the terms of the Restated Certificate, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer

 

5



--------------------------------------------------------------------------------

other than restrictions on transfer under the Transaction Agreements, applicable
federal and state securities laws and liens or encumbrances created by or
imposed by a Purchaser. Based in part upon the representations of the Purchasers
in Section 3 of this Agreement, and subject to Section 2.6 below, the Common
Stock issuable upon conversion of the Shares will be issued in compliance with
all applicable federal and state securities laws.

2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

2.7 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending or to
the Company’s knowledge, currently threatened in writing (i) against the Company
or any officer, director or Key Employee of the Company arising out of their
employment or board relationship with the Company; (ii) to the Company’s
knowledge, that questions the validity of the Transaction Agreements or the
right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Agreements; or (iii) to the Company’s knowledge,
that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors or Key Employees is a party or is
named as subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality (in the case of
officers, directors or Key Employees, such as would affect the Company). There
is no action, suit, proceeding or investigation by the Company pending or which
the Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company’s employees, their services provided in connection with the
Company’s business, or any information or techniques allegedly proprietary to
any of their former employers, or their obligations under any agreements with
prior employers.

2.8 Intellectual Property. Section 2.8 of the Disclosure Schedule lists all
Company Intellectual Property. controlled by the Company as of the effective
date. The Company owns or possesses or believes it can acquire on commercially
reasonable terms sufficient legal rights to all Company Intellectual Property
without any known conflict with, or infringement of, the rights of others. To
the Company’s knowledge, no product or service marketed or sold (or proposed to
be marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
The Company represents that it has no actual or constructive knowledge of any
third parties that are asserting or could credibly assert ownership or
inventorship interests or rights in the Company Intellectual Property that is
controlled by the Company as of the Effective Date. The Company represents that
it has no actual or constructive knowledge of any grounds on which a charge of
inequitable conduct could credibly be directed against any inventor, Company
employee or patent practitioner associated with Company Intellectual Property
that is owned by the Company

 

6



--------------------------------------------------------------------------------

or against any Company employee associated with Company Intellectual Property
that is controlled as of the Effective Date. Other than with respect to
commercially available software products under standard end-user object code
license agreements and the license agreement with Northwestern University, there
are no outstanding options, licenses, agreements, claims, liens, security
interests, encumbrances or shared ownership interests of any kind relating to
the Company Intellectual Property, nor is the Company bound by or a party to any
options, licenses, security interests or agreements of any kind with respect to
the patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights and processes of any other Person. The
Company has not received nor can it reasonably expect to receive any
communications alleging that the Company has violated or, by conducting its
business, would violate any of the patents, trademarks, service marks, trade
names, copyrights, trade secrets, mask works or other proprietary rights or
processes of any other Person. The Company has obtained and possesses valid
licenses to use all of the software programs present on the computers and other
software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business. To the Company’s knowledge, it will not be necessary to use
any inventions of any of its employees or consultants (or Persons it currently
intends to hire) made prior to their employment by the Company. Each employee
and consultant has assigned to the Company all intellectual property rights he
or she owns that are related to the Company’s business as now conducted and as
presently proposed to be conducted. The Company has not embedded any open
source, copy left or community source code in any of its products generally
available or in development, including but not limited to any libraries or code
licensed under any General Public License, Lesser General Public License or
similar license arrangement.

2.9 Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Restated Certificate or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound that is required to be listed on the
Disclosure Schedule, or, to its knowledge, of any provision of federal or state
statute, rule or regulation applicable to the Company, the violation of which
would have a Material Adverse Effect. The execution, delivery and performance of
the Transaction Agreements and the consummation of the transactions contemplated
by the Transaction Agreements will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.

2.10 Agreements; Actions.

(a) Except for the Transaction Agreements and except as set forth in
Section 2.10 of the Disclosure Schedule, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $25,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

 

7



--------------------------------------------------------------------------------

(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $25,000 or in excess of $100,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsection.

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.

2.11 Certain Transactions.

(a) Other than (i) the agreements listed in Section 2.10(a) of the Disclosure
Schedule, (ii) standard employee benefits generally made available to all
employees, (iii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iv) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved by the Board of Directors,
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.

(b) The Company is not indebted, directly or indirectly, to any of its officers
or employees or to their respective spouses or children or to any Affiliate of
any of the foregoing, other than in connection with expenses or advances of
expenses incurred in the ordinary course of business or employee relocation
expenses and for other customary employee benefits made generally available to
all employees. None of the Company’s officers or employees, or any members of
their immediate families, or any Affiliate of the foregoing are, directly or
indirectly, indebted to the Company or, to the Company’s knowledge, have any
(i) material commercial, industrial, banking, consulting, legal, accounting,
charitable or familial relationship with any of the Company’s customers,
suppliers, service providers, joint venture partners, licensees and competitors,
(ii) direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation which competes with the Company except that officers
or employees or stockholders of the Company may own stock in (but not exceeding
two percent (2%) of the outstanding capital stock of) publicly traded companies
that may compete with the Company or (iii) financial interest in any material
contract with the Company except as set forth in Section 2.11(b) of the
Disclosure Schedule.

2.12 Rights of Registration and Voting Rights. Except as provided in the
Investors’ Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities. To the Company’s knowledge, except as contemplated in the Voting
Agreement, no stockholder of the Company has entered into any agreements with
respect to the voting of capital shares of the Company.

 

8



--------------------------------------------------------------------------------

2.13 Absence of Liens. The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.

2.14 Financial Statements. The Company has delivered to each Purchaser its
audited financial statements as of December 31, 2007 and for the fiscal year
ended December 31, 2007 and its unaudited financial statements for the
three-month period ended March 31, 2008 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that the unaudited Financial Statements
may not contain all footnotes required by generally accepted accounting
principles. The Financial Statements fairly present in all material respects the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein, subject in the case of the unaudited
Financial Statements to normal year-end audit adjustments. Except as set forth
in the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to December 31, 2007 (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
(iii) liabilities and obligations of a type or nature not required under
generally accepted accounting principles to be reflected in the Financial
Statements, which, in all such cases, individually and in the aggregate would
not have a Material Adverse Effect. The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with generally accepted accounting principles.

2.15 Changes. Except as set forth on Section 2.15 of the Disclosure Schedule,
since date of most recent Financial Statements there has not been any change in
the assets, liabilities, financial condition or operating results of the Company
from that reflected in the Financial Statements, except changes in the ordinary
course of business that have not caused, in the aggregate, a Material Adverse
Effect;

(a) any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;

(b) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

(c) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Material Adverse Effect;

(d) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

9



--------------------------------------------------------------------------------

(e) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(f) any resignation or termination of employment of any officer or Key Employee
of the Company;

(g) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;

(h) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(i) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

(j) any sale, assignment or transfer of any Company Intellectual Property that
could reasonably be expected to result in a Material Adverse Effect;

(k) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;

(l) to the Company’s knowledge, any other event or condition of any character,
other than events affecting the economy or the Company’s industry generally,
that could reasonably be expected to result in a Material Adverse Effect; or

(m) any arrangement or commitment by the Company to do any of the things
described in this Section 2.15.

2.16 Employee Matters.

(a) Section 2.16 of the Disclosure Schedule sets forth a detailed description of
all compensation, including salary, bonus, severance obligations and deferred
compensation paid or payable for each officer, employee, consultant and
independent contractor of the Company who received compensation in excess of
$100,000 for the fiscal year ended December 31, 2007 or is anticipated to
receive compensation in excess of $100,000 for the fiscal year ending
December 31, 2008.

(b) To the Company’s knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.

 

10



--------------------------------------------------------------------------------

(c) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining. The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.

(d) To the Company’s knowledge, no Key Employee intends to terminate employment
with the Company or is otherwise likely to become unavailable to continue as a
Key Employee, nor does the Company have a present intention to terminate the
employment of any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company. Except as set forth in
Section 2.16 of the Disclosure Schedule or as required by law, upon termination
of the employment of any such employees, no severance or other payments will
become due. Except as set forth in Section 2.16 of the Disclosure Schedule, the
Company has no policy, practice, plan, or program of paying severance pay or any
form of severance compensation in connection with the termination of employment
services.

(e) The Company has not made any representations regarding equity incentives to
any officer, employees, director or consultant that are inconsistent with the
share amounts and terms set forth in the minutes of meetings of the Company’s
board of directors.

(f) Each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.

(g) Section 2.16 of the Disclosure Schedule sets forth each employee benefit
plan maintained, established or sponsored by the Company, or which the Company
participates in or contributes to, which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Company has made all
required contributions and has no liability to any such employee benefit plan,
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, and has complied in all material respects with all
applicable laws for any such employee benefit plan.

2.17 Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax

 

11



--------------------------------------------------------------------------------

returns or reports by any applicable federal, state, local or foreign
governmental agency. The Company has duly and timely filed all federal, state,
county, local and foreign tax returns required to have been filed by it and
there are in effect no waivers of applicable statutes of limitations with
respect to taxes for any year.

2.18 Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

2.19 Confidential Information and Invention Assignment Agreements. Each current
and former employee, consultant and officer of the Company has executed an
agreement with the Company regarding confidentiality and proprietary information
substantially in the form or forms delivered to the counsel for the Purchasers
(the “Confidential Information Agreements”). The Purchasers acknowledge that
Professor Samuel I. Stupp has not and will not be assigning to the Company any
works or inventions which are not related to the research and production of
“scaffolding.” For the purposes of this Agreement, the term “scaffolding” means
a three-dimensional matrix of nanofibers that may be engineered to elicit
specific cell responses.

2.20 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

2.21 Corporate Documents. The Restated Certificate and Bylaws of the Company are
in the form provided to the Purchasers. The copy of the minute books of the
Company provided to the Purchasers contains minutes of all meetings of directors
and stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

2.22 Real Property Holding Corporation. The Company is not now and has never
been a “United States real property holding corporation” as defined in the Code
and any applicable regulations promulgated thereunder. The Company has filed
with the Internal Revenue Service all statements, if any, with its United States
income tax returns which are required under such regulations.

2.23 Environmental and Safety Laws. Except as could not reasonably be expected
to have a Material Adverse Effect to the best of its knowledge (a) the Company
is and has been in compliance with all Environmental Laws; (b) there has been no
release or to the Company’s knowledge threatened release of any pollutant,
contaminant or toxic or hazardous material, substance or waste, or petroleum or
any fraction thereof, (each a “Hazardous Substance”) on, upon, into or from any
site currently or heretofore owned, leased or otherwise used by the Company;
(c) there have been no Hazardous Substances generated by the Company that have
been disposed of or come to rest at any site that has been included in any
published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any governmental
authority in the United States; and (d) there are no underground storage tanks
located on, no polychlorinated biphenyls (“PCBs”)

 

12



--------------------------------------------------------------------------------

or PCB- containing equipment used or stored on, and no hazardous waste as
defined by the Resource Conservation and Recovery Act, as amended, stored on,
any site owned or operated by the Company, except for the storage of hazardous
waste in compliance with Environmental Laws. The Company has made available to
the Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.

For purposes of this Section 2.23, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

2.24 Disclosure. The Company has made available to the Purchasers all the
information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares, including certain of the
Company’s projections describing its proposed business plan (the “Business
Plan”). No representation or warranty of the Company contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to Purchasers at the Closing contains any untrue statement of
a material fact or, to the Company’s knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The
Business Plan was prepared in good faith; however, the Company does not warrant
that it will achieve any results projected in the Business Plan. It is
understood that this representation is qualified by the fact that the Company
has not delivered to the Purchasers, and has not been requested to deliver, a
private placement or similar memorandum or any written disclosure of the types
of information customarily furnished to purchasers of securities.

3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

3.1 Authorization. The Purchaser has full power and authority to enter into the
Transaction Agreements. The Transaction Agreements to which the Purchaser is a
party, when executed and delivered by the Purchaser, will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws.

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Shares to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the

 

13



--------------------------------------------------------------------------------

Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Shares. The Purchaser
has not been formed for the specific purpose of acquiring the Shares.

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

3.4 Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which it may be
converted, for resale except as set forth in the Investors’ Rights Agreement.
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

3.5 No Public Market. The Purchaser understands that no public market now exists
for the Shares, and that the Company has made no assurances that a public market
will ever exist for the Shares.

3.6 Legends.

(a) The Purchaser understands that the Shares and any securities issued in
respect of or exchange for the Shares, may bear one or all of the following
legends:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

14



--------------------------------------------------------------------------------

(b) Any legend set forth in, or required by, the other Transaction Agreements.

(c) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

3.7 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

3.8 Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

3.9 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

3.10 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. Each Purchaser
agrees that neither any Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

3.11 Residence. If the Purchaser is an individual, then the Purchaser resides in
the country and state or province identified in the address of the Purchaser set
forth on Exhibit A; if the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth on Exhibit A.

4. Conditions to the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to purchase Shares at the Initial Closing or any subsequent Closing
are subject to the fulfillment, on or before such Closing, of each of the
following conditions, unless otherwise waived:

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
such Closing.

 

15



--------------------------------------------------------------------------------

4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

4.3 Compliance Certificate. The President of the Company shall deliver to the
Purchasers at such Closing a certificate certifying that the conditions
specified in Sections 4.1 and 4.2 have been fulfilled.

4.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of such Closing.

4.5 Board of Directors. As of the Initial Closing, the Board shall consist of
the directors set forth in the Voting Agreement attached hereto as Exhibit F.

4.6 Investors’ Rights Agreement. The Company and each Purchaser (other than the
Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder) and the other stockholders of the Company named as parties thereto
shall have executed and delivered the Investors’ Rights Agreement.

4.7 Right of First Refusal and Co-Sale Agreement. The Company, each Purchaser
(other than the Purchaser relying upon this condition to excuse such Purchaser’s
performance hereunder), and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Right of First Refusal and
Co-Sale Agreement.

4.8 Voting Agreement. The Company, each Purchaser (other than the Purchaser
relying upon this condition to excuse such Purchaser’s performance hereunder),
and the other stockholders of the Company named as parties thereto shall have
executed and delivered the Voting Agreement.

4.9 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

4.10 Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchasers at the Closing a certificate certifying (i) the Bylaws of the
Company, (ii) resolutions of the Board of Directors of the Company approving the
Transaction Agreements and the transactions contemplated under the Transaction
Agreements, and (iii) resolutions of the stockholders of the Company approving
the Restated Certificate.

4.11 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

16



--------------------------------------------------------------------------------

4.12 Minimum Number of Shares at Initial Closing. A minimum of 900,901 Shares
must be sold at the Initial Closing.

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchasers at the Initial Closing or any
subsequent Closing are subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived:

5.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all respects as of
such Closing.

5.2 Performance. The Purchasers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Share
pursuant to this Agreement shall be obtained and effective as of the Closing.

5.4 Investors’ Rights Agreement. Each Purchaser shall have executed and
delivered the Investors’ Rights Agreement.

5.5 Right of First Refusal and Co-Sale Agreement. Each Purchaser and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Right of First Refusal and Co-Sale Agreement.

5.6 Voting Agreement. Each Purchaser and the other stockholders of the Company
named as parties thereto shall have executed and delivered the Voting Agreement.

5.7 Minimum Number of Shares at Initial Closing. A minimum of 900,901 Shares
must be sold at the Initial Closing.

6. Miscellaneous.

6.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the
Purchasers or the Company.

6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

17



--------------------------------------------------------------------------------

6.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

6.4 Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

6.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, or (c) three(3) business days after deposit
with an internationally recognized overnight courier, freight prepaid,
specifying next business day delivery, if available, with written verification
of receipt. All communications shall be sent to the respective parties at their
address as set forth on the signature page or Exhibit A, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 6.6. All notices to the Company pursuant
to this Section 6.6 shall be sent to Nanotope, Inc., 8025 Lamon Avenue, Suite
450, Skokie, IL 60077. If notice is given to the Company, a copy shall also be
sent to Jon Wasserman at Neal, Gerber & Eisenberg LLP, Two North LaSalle Street,
Suite 2200, Chicago, IL 60602, Facsimile Number (312) 269-1747.

6.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

6.8 Attorneys’ Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Transaction
Agreements, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

6.9 Amendments and Waivers. Except as set forth in Section 1.3 of this
Agreement, any term of this Agreement may be amended, terminated or waived only
with the written consent of the Company and the holders of at least a majority
of the then-outstanding Shares. Any amendment or waiver effected in accordance
with this Section 6.9 shall be binding upon the Purchasers and each transferee
of the Shares (or the Common Stock issuable upon conversion thereof), each
future holder of all such securities, and the Company.

 

18



--------------------------------------------------------------------------------

6.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

6.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

6.12 Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

6.13 Waiver of Conflicts. Each party to this Agreement acknowledges that Neal,
Gerber & Eisenberg LLP, counsel for the Company, has in the past performed and
may continue to perform legal services for certain of the Purchasers and
existing Company investors, officers and directors in matters unrelated to the
transactions described in this Agreement, including the representation of such
parties in venture capital financings and other matters. Accordingly, each party
to this Agreement hereby (a) acknowledges that they have had an opportunity to
ask for information relevant to this disclosure; and (b) gives its informed
consent to Neal, Gerber & Eisenberg LLP’s representation of the Company in this
Agreement and the transactions contemplated hereby and in other matters, and its
representation of such other parties in unrelated matters.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series B Preferred Stock
Purchase Agreement as of the date first written above.

 

THE COMPANY:

 

NANOTOPE, INC.

By:   /s/ Christopher Anzalone Name:    Christopher Anzalone Title:   President
Address:

8025 Lamon Avenue

Suite 450

Skokie, IL 60077

[Signature page to Series B Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS:

 

ARROWHEAD RESEARCH CORPORATION

By:   /s/ Paul McDonnel Name:    Paul McDonnel Title:   Chief Financial Officer
Address:

201 South Lake Avenue

Suite 703

Pasadena, CA 91101

[Signature page to Series B Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS:

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Series B Preferred Stock Purchase Agreement]